Exhibit 10.2
 
BERKSHIRE CAPITAL SECURITIES LLC
OFFICE SERVICE AGREEMENT
 
This Agreement is dated October 31, 2007 and is entered into between Berkshire
Capital Securities LLC (“Berkshire Capital”) and Highbury Financial Inc.
(“Highbury”). This Agreement replaces the Office Service Agreement entered into
between Berkshire Capital and Highbury on December 21, 2005 and amended on
November 30, 2006. All payments due to Berkshire Capital by Highbury under to
the previous agreements shall become liabilities of Highbury to Berkshire
Capital under this Agreement.
 
Berkshire Capital and Highbury agree that Berkshire Capital will provide to
Highbury for and in consideration of the fees set forth herein, office space and
certain general and administrative services, as Highbury may require from time
to time and as outlined below.
 
1. BASIC TERMS.
 

 
A.
Monthly Fixed Fee for Office Services (as defined in Section 2 below):
$10,000.00

 

 
B.
Facilities: 999 Eighteenth Street, Suite 3000, Denver, Colorado 80202 and use of
such other office facilities maintained by Berkshire Capital as Highbury may
reasonably require (the “Buildings”)

 

 
C.
Term: Continuous, with no established termination date (the “Term”)

 
2. OFFICE SERVICES. Highbury shall be provided with the non-exclusive use of the
Buildings and shall have access to the Buildings twenty-four (24) hours a day,
seven (7) days a week. In exchange for the Monthly Fixed Fee for Office
Services, Berkshire Capital agrees to provide the following base services:
office cleaning, maintenance services, office supplies, electricity, heating and
air conditioning to the Buildings, administrative support, including, but not
limited to, information technology, secretarial and bookkeeping services as well
as communications services such as unlimited use of Internet/Data, telephone,
fax and photocopier (the “Office Services”). As part of the Office Services,
certain employees of Berkshire Capital will become involved with Highbury’s
financial reporting duties on a daily basis. In addition, Highbury will have
reasonable use of Berkshire Capital’s common area facilities. Highbury shall use
the Buildings and auxiliary areas of the facilities solely for general office
use in the conduct of Highbury’s business.
 
In order to accommodate the needs of potential multiple office clients,
Berkshire Capital will have the right, upon ten (10) days’ written notice, to
relocate Highbury to other offices in the Buildings and to substitute such other
offices for the offices contracted herein, provided such other offices are
substantially similar in area and configuration to Highbury’s contracted offices
and provided Highbury shall incur no increase in the total monthly fee or any
relocation cost or expense.
 
 
 

--------------------------------------------------------------------------------

 
 
Highbury will not offer to any party in the Buildings any of the services which
Berkshire Capital provides to Highbury.
 
Berkshire Capital will answer all incoming phone calls, unless otherwise
mutually agreed, during normal business hours, as reasonably determined by
Berkshire Capital.
 
Highbury acknowledges that due to the imperfect nature of verbal, written and
electronic communications, Berkshire Capital shall not be responsible for
damages, direct or consequential, which may result from the failure of Berkshire
Capital to furnish any service, including but not limited to the conveying of
messages, communications and other utilities or services required under this
Agreement.
 
Highbury expressly agrees to waive the right to make any claim for damages,
direct or consequential, arising out of any failure to furnish any utility,
service or facility, any error or omission with respect thereto, or any delay or
interruption of the same.
 
Berkshire Capital will pay some of Highbury’s expenses and Highbury will remit
the amount of such expenses to Berkshire Capital on a monthly basis, at no
profit to Berkshire Capital.
 
3. DURATION OF AGREEMENT. After expiration of the Term, the Agreement will
automatically terminate. Prior to expiration of the Term, either party may
terminate the Agreement upon six months’ advance written notice to the other
party.
 
4. PAYMENTS. The monthly invoices/statements for the Monthly Fixed Fee for
Office Services will be billed in advance. Any amounts payable by Highbury for
expenses paid by Berkshire Capital shall appear on the invoice for the month
following the month in which Berkshire Capital has paid such expenses.
Statements will be placed in the mailbox or faxed to Highbury on the first day
of each month with payments due by the fifth day of each month. If the Term
shall not commence on the first day of a month or end on the last day of a
month, fees for any such month shall be prorated. All amounts payable hereunder
shall be payable at the office of Berkshire Capital or to such other location or
to any agent designated in writing by Berkshire Capital.
 
5. DAMAGES AND INSURANCE. Highbury will not damage or deface the furnishings,
walls, floors or ceiling. Highbury will not cause damage to any part of the
Buildings or disturb the quiet enjoyment of any other licensee or occupant of
the Buildings nor suffer to be made any waste, obstruction or unlawful, improper
or offensive use of the Buildings or the common area facilities. At the
termination of this Agreement, Highbury will return the Buildings in as good of
condition as when Highbury took possession, though normal wear and tear shall be
expected. Berkshire Capital shall have the right to show the Buildings to
prospective clients, provided Berkshire Capital will use reasonable efforts not
to disrupt Highbury’s business.
 
 
 

--------------------------------------------------------------------------------

 

Berkshire Capital and its respective directors, licensors, officers, agents,
servants and employees shall not, to the extent permitted by law, except upon
the affirmative showing of Berkshire Capital’s gross negligence or willful
misconduct, be liable for, and Highbury waives all right of recovery against
such entities and individuals for any damage or claim with respect to any injury
to person or damage to, or loss or destruction of any property of Highbury, its
employees, authorized persons and invitees due to any act, omission or
occurrence in or about the Buildings. Without limitation of any other provision
hereof, Highbury agrees to indemnify, defend, protect and hold Berkshire Capital
and its respective directors, licensors, officers, agents, servants and
employees harmless from and against all liability to third parties arising out
of Highbury’s use and occupancy of the Buildings or actions or omissions of
Highbury and its agents, employees, contractors, and invitees. Highbury further
agrees that all personal property of Highbury, its agents, employees,
contractors, and invitees, within or about the facilities of the Buildings shall
be at the sole risk of Highbury.
 
The parties hereby waive any and all rights of recovery against each other, or
against the officers, employees, agents or representatives of the other, for
loss of or damage to its property or the property of others under its control,
to the extent such loss or damage is covered by any insurance policy.
 
If the Buildings is made unusable, in whole or in part by fire or other casualty
not due to the negligence of Highbury, Berkshire Capital may, at its option,
terminate the Agreement upon written notice to Highbury, effective upon such
casualty, or may elect to repair, restore, or rehabilitate, or cause to be
repaired, restored or rehabilitated, the Buildings, without expense to Highbury,
within ninety (90) days or within such longer period of time as may be required
because of events beyond Berkshire Capital’s control. The Monthly Fixed Fee for
Office Services shall be abated on a pro rata basis for the period of time the
Buildings is unusable.
 
6. DEFAULT. Highbury shall be deemed to be in default under this Agreement: (a)
if Highbury fails to pay the Monthly Fixed Fee for Office Services, (b) if
Highbury fails to promptly and fully perform any other provisions of this
Agreement and any such default continues in excess of five (5) business days
after written notice by Berkshire Capital, or (c) if Highbury fails to comply
with the laws or permit licensing rules and other requirements regulating the
conduct of Highbury’s business. Should Highbury be in default hereunder,
Berkshire Capital may terminate any or all of the services for the period of
such default.
 
7. MISCELLANEOUS.
 

 
A.
This is the only Agreement between the parties with respect to the subject
matter hereof. All amendments to this Agreement shall be in writing and signed
by all parties. Any attempted amendment shall be void. The invalidity or
unenforceability of any provision hereof shall not affect the remainder hereof.

 
 
 

--------------------------------------------------------------------------------

 
 

 
B.
All waivers must be in writing and signed by the waiving party. Berkshire
Capital’s failure to enforce any provision of this Agreement or its acceptance
of fees shall not be a waiver and shall not prevent Berkshire Capital from
enforcing any provisions of this Agreement in the future. No receipt of money by
Berkshire Capital shall be deemed to waive any default of Highbury or to extend,
reinstate or continue the term hereof.

 

 
C.
In regard to the trust account that will hold substantially all of the offering
proceeds Highbury expects to raise from the initial public offering of its units
(the “Trust Account”), Berkshire Capital hereby waives any right of recourse
against the Trust Account and agrees not to seek reimbursement, payment or
satisfaction of any claim against the Trust Account.

 

 
D.
The laws of the State of Colorado without regard to the conflict of law
principles shall govern this Agreement.

 

 
E.
Highbury represents and warrants to Berkshire Capital that there are no agents,
brokers, finders or other parties with whom Highbury has dealt who are or may be
entitled to any commission or fee with respect to this Agreement.

 

 
F.
Neither Highbury nor anyone claiming by, through or under Highbury shall assign
this Agreement or permit the use of any portion of the Buildings by any person
other than Highbury.

 

 
G.
All notices hereunder shall be in writing. Notices to Highbury shall be deemed
to be duly given if hand-delivered to Highbury’s mailbox at 999 Eighteenth
Street, Suite 3000, Denver, Colorado 80202. Notice to Berkshire Capital shall be
deemed to be duly given if mailed by registered or certified mail, postage
prepaid, to 535 Madison Avenue, New York, New York 10022.

 

 
H.
Highbury acknowledges that Berkshire Capital will comply with U.S. Postal
Service regulations regarding client mail and, upon termination of this
Agreement, it will be Highbury’s responsibility to notify all parties of
termination of the use of the above-described address.

 

 
I.
Berkshire Capital may assign this Agreement and/or any fees hereunder and
Highbury agrees to attorn any such assignee.

 

 
J.
Berkshire Capital shall not be liable for any interruption or error in the
performance of its services to Highbury. Highbury waives any recourse against
Berkshire Capital arising from the provision of such services, including,
without limitation, any claim of business interruption or for any indirect,
incidental, special, consequential or punitive damages, except for claims
arising out of willful misconduct or from negligence by Berkshire Capital.

 
 
 

--------------------------------------------------------------------------------

 
 

 
K.
Berkshire Capital will not be liable for any claim of business interruption or
for any indirect, incidental, special, consequential, exemplary or punitive
damages arising out of any failure to furnish any service or facility, any error
or omission with respect thereto, or any delay or interruption of the same.

 

 
L.
Berkshire Capital and its agents will have the right of access to the Buildings
at any time for the purpose of (i) making any repairs, alterations and/or
inspections that it deems necessary in its sole discretion for the preservation,
safety or improvements of the facilities, or (ii) to show the facilities to
prospective clients without in any way being deemed or held to have committed an
eviction (constructive or otherwise) of or trespass against Highbury.

 

 
M.
Failure of Berkshire Capital to insist upon the strict performance of any term
or condition of this Agreement or to exercise any right or remedy available for
a breach thereof, or acceptance of full or partial payment during the
continuance of any such breach, will not constitute a waiver of any such breach
or any such term or condition. No term or condition of this Agreement required
to be performed by Highbury and no breach thereof, will be waived, altered or
modified, except by a written instrument executed by Berkshire Capital.

 
HIGHBURY FINANCIAL INC.
 
999 Eighteenth Street, Suite 3000
Denver, Colorado 80202
   
BERKSHIRE CAPITAL SECURITIES LLC
 
535 Madison Avenue
New York, NY 10022
       
By:  /s/ Richard S. Foote
   
By:  /s/ Jonathan Stern

--------------------------------------------------------------------------------

Title: President and Chief
          Executive Officer
   

--------------------------------------------------------------------------------

Title: Managing Director
 
Date: October 31, 2007
   
Date: October 31, 2007

 
 
 

--------------------------------------------------------------------------------

 
 